El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
¿Es la aseguradora de una póliza grupal de seguro de crédito por incapacidad responsable de los pagos al asegu-rado más allá del término del contrato cuando la incapaci-dad surgió durante su vigencia? Tanto el Tribunal de Pri-mera Instancia como el Tribunal de Circuito de Apelaciones limitaron el alcance de la cubierta al término del contrato y la Cooperativa de Ahorro y Crédito Oriental *717recurre ante nos y sostiene que la póliza cubría los pagos por el término en que se había comprometido la asegura-dora si la incapacidad ocurría mientras estaba vigente el seguro de crédito. Tienen razón. Revocamos.
HH
El 2 de octubre de 1991, la Cooperativa de Seguros de Vida (en adelante COSVI) expidió la póliza grupal de se-guro colectivo de crédito de incapacidad total a favor de la Cooperativa de Ahorro y Crédito Oriental (en adelante Cooperativa) para asegurar las cuentas de los deudores de préstamos hipotecarios que, debido a una incapacidad so-brevenida durante la vigencia de la póliza, no pudiesen cumplir su obligación con la Cooperativa. Esta póliza se renovaba anualmente, a una prima mensual de doscientos tres dólares con cincuenta centavos ($203.50), y el pago debía ser satisfecho por la Cooperativa.
Según los términos de la póliza, cuando el deudor ase-gurado sufriera una incapacidad, COSVI pagaría a la Coo-perativa la mensualidad que el asegurado se obligó a pa-garle “en concepto de: principal, intereses y otros depósitos en plica (“escrow items”)”.(1) La póliza garantizaba hasta un máximo de sesenta meses por pagos de incapacidad, siempre y cuando la incapacidad fuera sobrevenida antes de los cincuenta y cinco años de edad.(2) Los beneficios por incapacidad eran pagaderos al tenedor de la póliza, en este caso la Cooperativa, quien también era responsable del pago de sus primas.
El 18 de octubre de 1994, la Cooperativa aprobó un préstamo hipotecario por treinta mil dólares al 9.375% de interés a favor de David Oquendo, su esposa Aida I. García y la sociedad legal de gananciales compuesta por ambos. La señora García se acogió a la Póliza de Seguro Colectivo *718de Crédito de Incapacidad expedida por COSVI para ase-gurar, de esta forma, el crédito de la Cooperativa en caso de que le sobreviniera una incapacidad que le impidiera cumplir con los pagos mensuales. Según la póliza, en aque-llos casos en donde exista más de un deudor responsable del pago de la hipoteca, se consideraría asegurada a una sola de estas personas para los fines de la misma. Esta persona sería identificada por la Cooperativa en el mo-mento en que el seguro fuese efectivo y sería aquella sobre cuyo crédito y firma el tenedor de la póliza descansaría o confiaría para el pago de la deuda. (3) En este caso, la se-ñora García fue seleccionada como la deudora asegurada por la póliza.
En enero de 1997, la señora García se incapacitó. Para este momento la póliza aún estaba vigente. Según surge de la propia contestación a la demanda contra tercero, COSVI admite que la señora García reclamó los beneficios por in-capacidad el 26 de febrero de 1997, un mes después de la lesión. Sin embargo, dichos beneficios no fueron pagados por la aseguradora por el fundamento de que la señora García no estaba incapacitada. No obstante, la señora Gar-cía continuó con los pagos mensuales de su préstamo hipo-tecario por los próximos dos meses hasta que su situación económica le impidió continuar con ellos.
Por su parte, la Cooperativa continuó haciendo los pa-gos de las primas de la póliza de incapacidad hasta el mes de septiembre. Sin embargo, en el momento en que corres-pondía la renovación de la póliza, la Cooperativa le informó a COSVI que debido a que los pagos del préstamo estaban atrasados, no pagaría la prima del seguro por incapacidad ni la renovaría.
Así las cosas, un año después del surgimiento de la in-capacidad, la Cooperativa declaró el préstamo vencido y presentó una demanda de ejecución de hipoteca contra el matrimonio Oquendo-García. El matrimonio, a su vez, pre-*719sentó una demanda contra tercero en contra de COSVI. El matrimonio adujo que COSVI era responsable por la suma adeudada a la Cooperativa en virtud del seguro por inca-pacidad que les asistía debido a la incapacidad permanente que sufrió la señora García en enero de 1997.
En su contestación a la demanda, COSVI alegó que la Cooperativa no había pagado las primas correspondientes a la renovación de la póliza, por lo que la señora García no estaba, luego del mes de septiembre de 1997, cubierta por póliza alguna. COSVI consignó en el tribunal las mensua-lidades correspondientes a los meses entre febrero y sep-tiembre de 1997, por entender que su responsabilidad es-taba limitada a aquellos meses incluidos en la vigencia de la póliza.
La Cooperativa solicitó que se dictara una sentencia su-maria a su favor. Argumentó que cuando la señora García advino incapaz, la póliza estaba vigente, por lo que conse-cuentemente COSVI era responsable por la cantidad adeu-dada por los esposos Oquendo-García hasta el máximo de sesenta meses, según lo estipulado en el contrato de se-guro, y el matrimonio era responsable por la diferencia res-tante entre la cantidad adeudada y lo cubierto por el seguro. El matrimonio se allanó en cuanto a la responsabi-lidad de COSVI y se opuso en cuanto a su responsabilidad sobre las mensualidades restantes no cubiertas por la póliza. Por su parte, COSVI se opuso y solicitó que se dic-tara una sentencia sumaria a su favor, y reiteró los argu-mentos expuestos en su contestación.
El Tribunal de Primera Instancia dictó una sentencia sumaria a favor de COSVI y de los esposos Oquendo-García en la que desestimó las acciones en contra del ma-trimonio y de COSVI. Oportunamente, la Cooperativa acu-dió ante el Tribunal de Circuito de Apelaciones, quien confirmó la sentencia apelada haciendo la salvedad de que a su entender la desestimación decretada por el Tribunal de Primera Instancia se refería únicamente en cuanto a la *720responsabilidad de COSVI y no en cuanto a los esposos Oquendo-García. El tribunal intermedio concluyó que nada en el contrato suscrito entre la Cooperativa y COSVI dis-ponía para que la Cooperativa quedara liberada del pago de la prima mensual cuando el deudor del préstamo hipo-tecario adviniera incapaz. Consecuentemente, una vez los pagos de la prima dejaron de emitirse, la cubierta expiró, por lo que la responsabilidad de COSVI se limitaba al tiempo de vigencia de la póliza. La Cooperativa venía obli-gada a continuar realizando los pagos de las primas. Una vez incumplió con esta obligación, COSVI no tenía la obli-gación de pagar beneficios de cubierta más allá del periodo durante el cual ésta estuvo vigente.
Inconformes con la determinación del Tribunal de Cir-cuito de Apelaciones, la Cooperativa acudió ante nos y adujo que el tribunal apelativo incidió, en primer lugar, al establecer como condición para el pago de beneficios de una póliza de incapacidad que se continuara con el pago de primas durante el periodo de incapacidad, y al exigir que se renovara la póliza como requisito para el pago de la reclamación cuando ésta surgió dentro de la vigencia de la póliza. Por último, señaló que el tribunal erró al liberar completamente al matrimonio de la totalidad de la deuda al amparo de una póliza cuyo beneficio mayor es menor a la totalidad de lo debido.(4)
Luego de expedir el auto solicitado y examinar las com-parecencias de las partes, resolvemos.
*721l-H HH
Un contrato de seguro es un contrato mediante el cual una persona se obliga a indemnizar a otra o a proveerle un beneficio específico o determinable al producirse un suceso incierto, previsto en el contrato. 26 L.P.R.A. see. 102. Es un mecanismo para enfrentar la carga financiera que podría causar la ocurrencia de un evento en específico.
Los aseguradores, mediante este contrato, asumen la carga económica de los riesgos transferidos a cam-bio de una prima. El contrato de seguros es, pues, un contrato voluntario mediante el cual, a cambio de una prima, el asegurador asume unos riesgos. La asunción de riesgos es, por lo tanto, uno de los elementos principales de este contrato. En resumen, en el contrato de seguros se transfiere el riesgo a la aseguradora a cambio de una prima y surge una obligación por parte de ésta de responder por los daños económicos que sufra el asegurado en caso de ocurrir el evento específico. Aseg. Lloyd’s London v. Cía. Des. Comercial, 126 D.P.R. 251, 266-267 (1990).
Existen distintas clases de contratos de seguros. Entre éstos, se encuentran los contratos de seguro de crédito, que protegen contra las pérdidas o los daños que re-sultan de la falta de pago de los deudores al asegurado. 26 L.P.R.A. see. 408(9); 11 Couch on Insurance 3d Sec. 167:32 (1997). En caso de que ocurra —durante la vigencia de la póliza— el suceso por el cual la aseguradora se comprometió a continuar con los pagos de un crédito asegurado, ésta es responsable de dichos pagos por el tiempo al que se haya obligado según los términos del contrato.
Por su parte, los seguros de crédito por incapacidad son aquellos que aseguran el crédito en la eventualidad de que el deudor asegurado advenga incapaz de forma tal que esté impedido de trabajar y, por lo tanto, se afecte *722su viabilidad de pago. En este caso, la aseguradora es res-ponsable de pagar al acreedor de una deuda específica las mensualidades que deba el deudor, según los términos de la deuda, por el tiempo y hasta el monto que la asegura-dora se haya comprometido a pagar según los términos de la póliza. Su propósito es proteger los intereses del acree-dor en caso de que el deudor sufra de una incapacidad y, de esta forma, mitigar las dificultades que pueda sufrir el deudor a causa de esta incapacidad. In re Motto, 263 B.R. 187 (2001).
La vigencia de una póliza de seguro se define como el tiempo durante el cual una aseguradora se compromete a responder en caso de que suceda un hecho en específico. Las pólizas de seguro están en vigor por el término pactado en el contrato, excepto si el asegurador las cancela previamente por falta de pago o por el incumplimiento de algunas de las condiciones pactadas. La importancia del término de vigencia de la póliza estriba en que para que el asegurador responda por los daños del asegurado, el evento específico, o riesgo asumido por el asegurador, tiene que ocurrir durante la vigencia del contrato. R. Cruz, Derecho de Seguros, San Juan, Ed. Luiggi Abraham, Pubs. J.T.S., 1999, pág. 149.
La cancelación de un contrato de seguros termina los derechos y las obligaciones de las partes a partir del momento de su efectividad. Una vez cancelada la póliza, el asegurado no es responsable del pago de primas posteriores a la cancelación y la aseguradora queda libre de toda responsabilidad por hechos que surjan después de ser efectiva la cancelación. Couch, supra, Vol. 2, Secs. 30:22-30:24. Casanova v. P.R.-Amer. Ins. Co., 106 D.P.R. 689, 695 (1978). Es decir, que para que la aseguradora responda en virtud del contrato de seguros por el riesgo asumido, el evento específico cubierto por la póliza tiene que surgir durante su vigencia, por lo tanto, previo a su cancelación.
*723Por otro lado, una compañía aseguradora no puede alegar la cancelación de la póliza y así evadir la responsabilidad a la que se obligó en el contrato, si el hecho para el cual se comprometió a responder ocurrió antes de la cancelación. Couch, supra, Vol. 2, Sec. 30:24. Los efectos de la cancelación, en cuanto a la liberación de responsabilidad por parte de la aseguradora, son prospectivos.
Al momento de interpretar las cláusulas de un contrato de seguro debemos recordar que los contratos de seguros, al igual que todos los contratos, constituyen ley entre las partes siempre y cuando cumplan con los requisitos de todos los contratos, a saber, que tengan objeto, consentimiento y causa, y que no sean contrarios a la ley y al orden público. A.A.A. v. Librotex, Inc., 141 D.P.R. 375, 380 (1996); Quiñones López v. Manzano Pozas, 141 D.P.R. 139, 154 (1996); Torres v. E.L.A., 130 D.P.R. 640, 651 (1992).
Además, los contratos de seguros, por mandato legislativo, se interpretarán integralmente a base del conjunto total de sus términos y condiciones, según sean ex-presados en la póliza. 26 L.P.R.A. see. 1125. Es decir, que al interpretarse la póliza, debe hacerse conforme a su propósito, o sea, ofrecer protección al asegurado. Por esto, no se favorecerán interpretaciones sutiles que le permitan a la aseguradora evadir su responsabilidad. La labor de los tribunales consiste en buscar el sentido y significado que le daría una persona de inteligencia normal que fuese a comprar la póliza, a sus cláusulas. Domínguez v. GA Life, 157 D.P.R. 690, (2002); Quiñones López v. Manzano Pozas, supra, pág. 155; PFZ Props., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 881 (1994).
Por último, los contratos de seguros son considerados contratos de adhesión. Por ser contratos de adhesión, cuando contienen una cláusula confusa, ésta se interpreta liberalmente a favor del asegurado. Quiñones López v. *724Manzano Pozas, supra, pág. 155. Claro, que cuando los tér-minos y las condiciones son claras, específicas y libres de ambigüedades, son obligatorios entre las partes. Quiñones López v. Manzano Pozas, supra, pág. 155; García Curbelo v. A.F.F., 127 D.P.R. 747 (1991). Por esta razón, el que sean considerados contratos de adhesión no tiene el efecto de obligar a que se interpreten sus cláusulas a favor del ase-gurado cuando sus términos son claros. Torres v. E.L.A., supra, pág. 652.
A la luz de esta normativa, pasemos a discutir la situa-ción que tenemos ante nos.
HH hH hH
Los seguros por incapacidad, son diseñados para proveer protección de la pérdida de ingresos causada por una lesión o enfermedad que afecte la capacidad para trabajar del asegurado. Couch, supra, Vol. 10-A, See. 146:2. Como mencionáramos anteriormente, en el caso de los seguros de crédito por incapacidad, la aseguradora asume un riesgo a cambio de la prima pactada mediante el cual, de advenir incapaz el deudor, surge la obligación de ésta de ofrecer los beneficios a los cuales se comprometió con el tenedor de la misma.
En el caso de autos, COSVI expidió una póliza grupal de Seguro Colectivo de Incapacidad Total a favor de la Cooperativa. A través de esta póliza, y a cambio de una prima, COSVI asumió la obligación de responderle a la Cooperativa por las mensualidades de los distintos deudo-res asegurados en caso de que alguno de éstos adviniera incapaz al limitarse su habilidad para trabajar, para gene-rar ingresos y, por lo tanto, cumplir con los pagos mensua-les debidos a la Cooperativa. Por medio de este contrato, COSVI se obligó a responder por la incapacidad sobreve-nida de los deudores asegurados por la póliza. El surgi-miento de esta incapacidad es el suceso incierto o el evento *725específico, y el riesgo asumido por la aseguradora, que marca el inicio de su responsabilidad para con el tenedor de la póliza, en este caso, la Cooperativa.
Entre los deudores asegurados por la póliza grupal se encontraba la señora García, quien estuvo cubierta por la póliza hasta el mes de septiembre de 1997. La señora Gar-cía advino incapaz en el mes de enero de ese mismo año, fecha en que todavía estaba vigente la póliza de seguro. Además, la señora García hizo una reclamación directa-mente en contra de la aseguradora en febrero, reclamación que, de primera intención, fue denegada por la asegura-dora por entender que la incapacidad no existía. Sin embargo, al verse demandados, deciden aceptar la responsa-bilidad pero sólo hasta septiembre, fecha en que la póliza no fue renovada. COSVI argumentó que su responsabili-dad se extendía por el periodo transcurrido entre la fecha en que la señora García advino incapaz y la fecha en que el seguro cesó su cubierta. A su entender, la persona asegu-rada una vez sufra la incapacidad, sólo tiene derecho a los beneficios mientras siga pagando las primas. Es decir, que una vez el asegurado sufra la incapacidad para la cual se aseguró y la cual lo hace acreedor de los beneficios pacta-dos, tiene que seguir pagando primas para poder recibir los beneficios. Dicho argumento persuadió al Tribunal de Cir-cuito de Apelaciones, quien desestimó la demanda en contra de COSVI.
Por su parte, la Cooperativa sostiene que el Tribunal de Circuito de Apelaciones erró al establecer como condición para el pago de los beneficios de la póliza de incapacidad el que se continuara el pago de primas durante el periodo de incapacidad, y al exigir que se renovara la póliza como re-quisito para el pago de la reclamación cuando ésta surgió dentro de la vigencia de la póliza. Le asiste razón. Veamos.
COSVI se comprometió a pagar las mensualidades a las que el asegurado estuviese obligado para con la Coopera-tiva, en caso de que un deudor asegurado se incapacitara *726de forma tal que le impidiera realizar todos los deberes normales de su ocupación regular durante los primeros veinticuatro meses subsiguientes a su incapacidad. Ade-más, estaba obligado más allá de este término si la lesión le impidiera desempeñar los deberes para cualquier ocupa-ción para la cual estuviese capacitado, siempre que dicha incapacidad adviniese antes de los sesenta años y durante el periodo de vigencia de la cubierta individual del asegurado.(5) Estas mensualidades serían pagadas a partir del transcurso de treinta días de advenida la incapacidad, mientras subsistiese la incapacidad hasta un máximo de sesenta meses, si la incapacidad surge antes de los cin-cuenta y cinco años, y treinta meses si la incapacidad surge en o después de esta edad.(6)
La señora García advino incapaz en enero de 1997 cuando la póliza aún estaba vigente, por lo que el tenedor de la póliza —en este caso la Cooperativa— tiene derecho a los beneficios pactados. Esto significa que la Cooperativa tenía derecho a recibir de la aseguradora el pago de las mensualidades debidas por la señora García hasta un máximo de sesenta meses a partir de los treinta días del surgimiento de la incapacidad. Por lo tanto, COSVT tenía que comenzar a pagar las mensualidades desde marzo de 1997 y tiene que continuar pagándolas hasta un máximo de sesenta meses, mientras no sucedan una de las siete causales para su terminación. Según se desprende de la póliza,
Dios pagos por incapacidad terminarán al ocurrir cuales-quiera de los siguientes eventos:
1. Al concluir el periodo de pago del préstamo.
2. Al terminar la incapacidad.
3. Cuando el préstamo es pagado por concepto de un bene-ficio de incapacidad en una Póliza de Vida de Crédito.
4. Cuando el préstamo es pagado, refinanciado o termina de alguna otra forma.
*7275. Al morir el deudor asegurado.
6. Cuando el deudor deje de estar bajo el cuidado profesio-nal y atención regular de un médico, según definido.
7. Cuando el deudor preste servicios con remuneración o sin ella.(7)
En ningún momento la póliza indica que los beneficios de incapacidad cesarán por la falta de pago de primas. Ade-más, las primas son la contraprestación ofrecida por el deudor asegurado a cambio de que sea la aseguradora la que asuma el riesgo en caso de ocurrir un hecho específico. En el caso de autos, el hecho específico para el cual la se-ñora García se quiso proteger fue, precisamente, la even-tualidad de que le adviniera una incapacidad que le impi-diera continuar efectuando los pagos mensuales de su préstamo con la Cooperativa. A cambio de las primas pa-gadas, la aseguradora asumió ese riesgo. Es decir, fue a cambio de las primas que la aseguradora asumió el riesgo haciéndose responsable de los pagos mensuales del prés-tamo indicado en caso de que surgiera una incapacidad en el deudor asegurado. Es a cambio de la asunción del riesgo que la aseguradora recibe las primas. Una vez acontece el evento específico por el cual la aseguradora asumió el riesgo, tiene que responder con los beneficios pactados y el pago de primas debe quedar suspendido debido a que la causa de estas primas —la asunción de riesgos por incapa-cidad sobrevenida— es inexistente.
Como hemos mencionado, COSVI alega que según el contrato de seguro del caso de autos, el asegurado tiene que seguir pagando las primas durante el término en que sufra la incapacidad para ser acreedor de los beneficios.(8) Debido a que las primas fueron pagadas hasta el mes de septiembre, COSVI alega que sólo es responsable por las mensualidades debidas hasta ese mes. Apoya su conten-ción en la siguiente cláusula:
*728La cantidad de Beneficio Mensual con respecto a cualquier deudor hipotecario será igual a la mensualidad que se obliga a pagar el Tenedor de la Póliza por concepto de: principal, inte-reses y otros depósitos en plica (“escrow items”), según se evi-dencia del pagaré, excluyendo la prima de este seguro(9)
Aduce que debido a que específicamente se excluye el pago de la prima de los beneficios a pagar por COSVI en caso de incapacidad, se debe entender que mientras dure la incapacidad se tiene que continuar con el pago de la prima.
En primer lugar, según la propia póliza, es el tenedor de ella, en este caso la Cooperativa, y no el asegurado el res-ponsable de pagar las primas. Las cláusulas que hablan sobre el comienzo de la cubierta de la póliza señalan que ésta comienza una vez el deudor que solicite la cubierta lo haga en el formulario provisto por COSVI, “y que acepte pagar los cargos a ser cobrados por el Tenedor de la Póliza por este seguro ...”.(10) Esto nos indica que aunque la Coo-perativa es la responsable de pagar las primas ante COSVI, ésta a su vez se las cobra al asegurado para pagar-las con esos fondos. Esta porción del pago se le incluye al deudor asegurado para que, entonces, la Cooperativa le pa-gue a COSVI. Es natural y lógico que COSVI no incluya entre los beneficios a pagar aquella cantidad que cobra para pagar sus propias primas, debido a que se estaría pagando a sí misma. Esa es la interpretación adecuada de la cláusula que estipula los beneficios que pagaría COSVI en el caso de que surgiera la incapacidad. Entre los bene-ficios se excluye el pago de primas, pues debido a que el acontecimiento para el cual se aseguró el deudor ocurrió, éste es acreedor de los beneficios pactados y la aseguradora no está asumiendo ningún otro riesgo que justifique el co-bro de primas.
No podemos coincidir con la interpretación que hace COSVI de esta cláusula; su lenguaje no lo justifica. Es *729nuestra labor buscar el sentido que le daría una persona de inteligencia normal que fuese a comprar la póliza. Además, al interpretar las cláusulas de un contrato de seguro, por éstos ser contratos de adhesión, en el caso de que exista alguna cláusula oscura se debe interpretar a favor del asegurado. De todas formas, entendemos que la cláusula claramente estipula el monto del beneficio que la asegura-dora se obliga a pagar en caso de que surja una incapaci-dad del deudor asegurado, y nada dice sobre la necesidad del pago de primas posteriores para obtener los beneficios a los que se tiene derecho en virtud del contrato de seguro.
El argumento central de COSVI, como hemos mencio-nado, es que debido a que las primas se dejaron de pagar, la cubierta perdió su vigencia, por lo que ellos sólo son responsables de pagar los beneficios a los que se compro-metieron en la póliza por los meses en que aún estuvo vigente. Para sostener su posición utilizan también otra de las cláusulas de la póliza, la cual establece que el seguro terminará, entre otras cosas, “[a]l expirar el mes póliza siguiente al último mes póliza para el cual el Asegurado pagó la prima”.(11)
Aunque la redacción de esta cláusula es confusa, su sig-nificado es incuestionable. A nuestro entender, estipula que la póliza cesará su vigencia en el momento que se de-jen de pagar las primas. Es decir, que una vez se deje de pagar la póliza, ésta expirará y el asegurado no estará cu-bierto en caso de advenir incapaz, por lo que no será acree-dor de los beneficios. No hay controversia en cuanto a que la póliza expiró en septiembre de 1997; sin embargo, eso sólo sería relevante si la incapacidad de la señora García hubiese sucedida en una fecha posterior a la expiración de la póliza.
En el caso de autos, la señora García advino incapaz en enero de 1997 cuando la póliza estaba vigente. Se *730le solicitó a COSVI los beneficios a los que se obligaron a cambio de la cubierta en febrero de 1997 cuando todavía estaba vigente. Es forzoso concluir que COSVI tiene la obligación de responder por lo pactado, a saber, el pago de las mensualidades del préstamo debidas a la Cooperativa por el tiempo que dure la incapacidad o, si es total, como en este caso, hasta un máximo de sesenta meses. La cancela-ción de la póliza no afectará reclamación alguna que se haya originado con anterioridad a la fecha de ésta. Así lo reconoce la propia póliza(12) Si bien la aseguradora no res-ponde por hechos que surjan luego de la cancelación de la cubierta, sigue respondiendo por aquellos que surgieron cuando aún estaba vigente. Los efectos de la cancelación de la póliza son prospectivos, por lo que no pueden afectar los derechos adquiridos durante su vigencia.
El propósito del contrato de seguros, en este caso, es mitigar los daños que podría ocasionar el advenimiento de una incapacidad que impida al deudor generar ingresos y, consecuentemente, pagar sus deudas. Es con este propósito en mente que debemos interpretar las cláusulas de este contrato. Está fuera de toda lógica el entender que aquel que no tiene para pagar los pagos mensuales debido a su incapacidad sí tenga que seguir pagando la prima para recibir los beneficios de los que ya es acreedor. La aseguradora asumió un riesgo a cambio de una prima. Ese riesgo es la causa que justifica el pago de la prima. Una vez ocurre el hecho específico por el cual se hizo el contrato, la aseguradora tiene que responder. Una vez adviene incapaz el deudor no existe, pues, un riesgo que asegurar, por lo que el pago de la prima no tiene causa que lo justifique. Una vez el deudor asegurado advino incapaz, o sea, que sucedió el evento para el cual la persona compró el seguro, le toca al seguro responder según lo pactado. Decir *731lo contrario sería equivalente a pretender que luego de la muerte de un asegurado por un seguro de vida, el benefi-ciario de la póliza o quizás el propio muerto tengan que continuar pagando las primas para que la aseguradora pa-gue los beneficios.
Es menester recordar que el negocio de los seguros es de asunción de riesgos. El asegurador va a responder en la eventualidad de que surja el suceso incierto para el cual la persona se aseguró. Es un riesgo que asume el asegurador a cambio de una prima. Es un negocio en donde la ganan-cia no estriba en las primas cobradas a aquellos asegura-dos que luego solicitan los beneficios, sino que la misma estriba en las primas cobradas a aquellos asegurados que nunca llegan a ser acreedores de los beneficios. Interpretar el contrato de seguro de forma tal que se entienda que el asegurado, una vez es acreedor de los beneficios, para re-cibirlos tiene que seguir pagando una prima, es ir en contra de la esencia de estos contratos. El riesgo futuro e in-cierto sobre el cual el asegurado se quiso proteger ocurrió, por lo que la aseguradora está obligada a responder con los beneficios según pactados. Es precisamente para esto que el asegurado estuvo pagando las primas.
En el caso de autos, la señora García estaba cubierta por la póliza expedida por COSVI en caso de que adviniera incapaz, según lo define la propia póliza. La incapacidad de la señora García no está en controversia. En caso de adve-nir incapaz la deudora, en este caso la señora García, la aseguradora se comprometió a pagarle a la Cooperativa las mensualidades de la deuda de la asegurada, incluso el “principal, intereses y otros depósitos en plica ‘escrow items’ según se evidencian del pagaré”. La incapacidad de la señora García surgió durante la vigencia de la póliza, por lo que ésta tiene derecho a los beneficios pactados por la aseguradora, a saber, el pago de las mensualidades de-bidas a la Cooperativa durante la vigencia de la incapaci-dad o hasta un máximo de sesenta meses.
*732Por no estar en controversia que la incapacidad de la señora García es total, resolvemos que por sobrevenir du-rante la vigencia de la póliza de seguro, la señora García es acreedora de los beneficios pactados en ella, razón por la cual la aseguradora es responsable del pago de las men-sualidades hasta un máximo de sesenta meses, según sus propios términos, sin importar que posteriormente la pó-liza fuese cancelada.
Por otro lado, el pago que le corresponde a la asegura-dora no dispone de la totalidad de la deuda. Los beneficios de la póliza cubrían hasta sesenta mensualidades. La Coo-perativa, por lo tanto, tiene derecho a que su deudor, el matrimonio Oquendo-García, responda por el remanente de su deuda una vez la aseguradora acredite el pago du-rante sesenta meses.
Por las razones expuestas anteriormente, procede que revoquemos el dictamen del Tribunal de Circuito de Apela-ciones y devolvamos el recurso al Tribunal de Primera Ins-tancia para que resuelva conforme con lo aquí expuesto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López concurrió sin opi-nión escrita. El Juez Asociado Señor Rivera Pérez emitió una opinión disidente.
— O —
Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
En el presente caso la parte peticionaria no incluyó en el apéndice del recurso de certiorari ante nos los anejos in-cluidos en el apéndice del recurso de apelación presentado ante el Tribunal de Circuito de Apelaciones, ni los alegatos de las partes apeladas ante ese foro intermedio apelativo. El recurso ante nos no se perfeccionó, a tenor con lo dis-puesto en la Regla 20(k)(l) de nuestro Reglamento, 4 *733L.P.R.A. Ap. XXI-A. Concluimos que este Tribunal carece de jurisdicción para atender y resolver el asunto traído ante nuestra consideración. La Mayoría asume jurisdicción sobre el presente asunto y resuelve la controversia ante nos en los méritos. Respetuosamente, DISIENTO.
HH
El Art. 3.002(d)(1) de la Ley de la Judicatura de Puerto Rico de 1994(1) dispone lo siguiente:
(d) Mediante auto de certiorari, a ser expedido discrecional-mente, revisará las demás sentencias o resoluciones del Tribunal de Circuito de Apelaciones.
(1) El recurso de certiorari ante el Tribunal Supremo para revisar las sentencias en recursos de apelación emitidas por el Tribunal de Circuito de Apelaciones deberá ser presentado en la Secretaría del Tribunal Supremo dentro del término juris-diccional de treinta (30) días contados desde la fecha del ar-chivo en autos de copia de la notificación de la sentencia recurrida.
En aquellos casos civiles en que el Estado Libre Asociado de Puerto Rico, sus funcionarios, alguna de sus instrumentalida-des que no fuere una corporación pública o los municipios de Puerto Rico sean parte, la solicitud de certiorari para revisar las sentencias en recursos de apelación emitidas por el Tribunal de Circuito de Apelaciones deberá ser presentada en la Secretaría del Tribunal Supremo, por cualquier parte en el pleito perjudicada por la sentencia, dentro del término juris-diccional de sesenta (60) días contados desde la fecha del ar-chivo en autos de copia de la notificación de la sentencia recurrida. (Énfasis suplido y en el original.)
La Regla 53.1(d)(1) de Procedimiento Civil de Puerto Rico(2) dispone lo siguiente:
(d) Recurso de certiorari al Tribunal Supremo.-
(1) El recurso de certiorari ante el Tribunal Supremo para revisar las sentencias emitidas por el Tribunal de Circuito de Apelaciones en recursos de apelación deberá ser presentado en *734la secretaría del Tribunal Supremo dentro del término juris-diccional de treinta (30) días contados desde la fecha del ar-chivo en autos de copia de la notificación de la sentencia recurrida.
En aquellos casos en que el Estado Libre Asociado de Puerto Rico, sus funcionarios, alguna de sus instrumentalidades que no fuere una corporación pública o los municipios de Puerto Rico sean parte, la solicitud de certiorari para revisar las sen-tencias en recursos de apelación emitidas por el Tribunal de Circuito de Apelaciones deberá ser presentada en la secretaría del Tribunal Supremo, por cualquier parte en el pleito perju-dicada por la sentencia, dentro del término jurisdiccional de sesenta (60) días contados desde la fecha del archivo en autos de copia de la notificación de la sentencia recurrida. (Enfasis suplido y en el original.)
La Regla 20(k) del Reglamento de este Tribunal(3) dis-pone lo siguiente:
(k) Se hará formar parte de la petición un apéndice que con-tendrá una copia de:

(1) El recurso presentado ante el Tribunal de Circuito de Apelaciones, la oposición de la otra parte y sus respectivos apéndices',


(2) los alegatos presentados por las partes ante el Tribunal de Circuito de Apelaciones, si los hubiere',

(3) la sentencia, resolución, decisión, orden o providencia interlocutoria del Tribunal de Circuito de Apelaciones, cuya revisión se solicita;
(4) la sentencia, resolución, decisión, orden o providencia interlocutoria del Tribunal de Primera Instancia o la decisión de la agencia administrativa que fue objeto de revisión por el Tribunal de Circuito de Apelaciones;
(5) cualquier otra resolución u orden, providencia interlo-cutoria o escrito de cualquiera de las partes, que forme parte del legajo en el Tribunal de Circuito de Apelaciones y en el cual se discuta expresamente cualquier asunto que se plantee en la petición de certiorari',
(6) copia de todos aquellos documentos necesarios para establecer de manera fehaciente la jurisdicción del Tribunal Supremo, y
(7) cualquier otro documento que forme parte del récord en el Tribunal de Circuito de Apelaciones, y que pueda ser útil *735a este tribunal al tomar su decisión sobre la expedición del auto.
Cuando se trata de revisar sentencias o resoluciones del Tribunal de Circuito de Apelaciones emitidas en casos previa-mente consolidados por el Tribunal de Circuito de Apelaciones se podrá autorizar la presentación de un apéndice conjunto que contendrá una copia de los documentos incluidos en las cláusulas anteriores. Esta excepción no releva de la presenta-ción de nueve (9) copias según lo dispone la Regla 40 de este apéndice. (Enfasis suplido y en el original.)
El recurso de certiorari ante el Tribunal Supremo, para revisar una sentencia del Tribunal de Circuito de Apelacio-nes en un recurso de apelación, no se perfecciona si no se incluye el apéndice que se requiere según la Regla 20(k) del Reglamento de este Tribunal, supra. Al expirar el tér-mino jurisdiccional para presentar este recurso ante el Tribunal, se debe haber cumplido con las disposiciones regla-mentarias pertinentes, incluso lo relativo al apéndice. Dicho término es de treinta días, a partir del archivo en autos de una copia de la referida sentencia recurrida dic-tada por el Tribunal de Circuito de Apelaciones. El referido término para presentar el recurso de certiorari con su apéndice ante este Tribunal es improrrogable por ser, pre-cisamente, de índole jurisdiccional(4)
En Codesi, Inc. v. Mun. de Canóvanas, 150 D.RR. 586, 589-591 (2000), expresamos lo siguiente:

En su dimensión procesal, el principio rector de la igual pro-tección de las leyes, nos obliga a usar dos (2) varas iguales para medir y adjudicar recursos ante el Tribunal de Circuito de Apelaciones y este Foro; esto es interpretar y aplicar recta-mente las mismas normas reglamentarias que requieren deter-minados documentos, imprescindibles en los apéndices, demos-trativos de la jurisdicción apelativa y los méritos del recurso.

Hasta el presente, constantemente este Tribunal se ha ne-gado a expedir recursos por deficiencias como las que contiene la apelación del Municipio, en recursos presentados ante nos (o ante el Tribunal de Circuito de Apelaciones). En esas cir-*736cunstancias hemos fundamentado nuestra determinación en “ausencia de jurisdicción” (prematura, tardía e, incluso, no de-mostrada), o “por incumplimiento craso con el Reglamento”. Arriaga v. F.S.E., 145 D.P.R. 122 (1998).
El análisis estadístico siguiente refleja este enfoque doctrinario.
[[Image here]]
Estas estadísticas y dictámenes revelan dramáticamente que subsiste entre algunos abogados un desconocimiento de las normas y reglas aplicables a los recursos apelativos ante el Tribunal de Circuito de Apelaciones y este Tribunal. Ha trans-currido tiempo más que suficiente para la profesión legal ha-berse familiarizado con las reglas y normas pertinentes. No podemos, pues, en aras de una ilusoria flexibilidad, erosionar sustancialmente esa doctrina apelativa. Máxime, que ello de-jaría a la discreción de cada uno de los once (11) paneles del Tribunal de Circuito de Apelaciones determinar si se cumple o no con las normas mandatorias de su Reglamento. Aspiramos una práctica apelativa forense de excelencia, no pobre, que socavaría la uniformidad deseada.
Precisamente, según antes indicado, en este caso tres (3) de las cinco (5) deficiencias incurridas por el Municipio en el apéndice han sido siempre consideradas por este Tribunal (también por el Tribunal de Circuito de Apelaciones), como sustanciales y han conllevado desestimación por incumpli-miento craso con el Reglamento: (i) omitir el formulario de la notificación del archivo en autos de la sentencia dictada por el foro de instancia; (ii) no incluir copias de las alegaciones de las partes, y (iii) no notificar a Codesi, Inc. mediante copia com-pleta de su escrito de apelación dentro del término jurisdiccional. No existen razones para variar este enfoque judicial. (Escolio omitido, énfasis en el original suprimido y énfasis suplido.)
Concluimos que al caso de autos no se le ha aplicado la misma vara para medir y adjudicar que por imperativo del principio constitucional de la igual protección de las leyes, *737enfatizamos en Codesi, Inc. v. Mun. de Canóvanas, supra, que era imprescindible. Este Tribunal ha denegado o des-estimado múltiples recursos de certiorari, iguales o simila-res al presente, porque el peticionario no incluyó en ellos documentos que fueron omitidos en el apéndice del recurso ante nos.
La consistencia en nuestros pronunciamientos imparte una apariencia de justicia e imparcialidad a nuestras decisiones. Sobre el particular, en In re Belk, Serapión, 148 D.P.R. 685, 693 (1999), el Juez Asociado Señor Rebollo Ló-pez señaló en una opinión concurrente lo siguiente:
... [A]un cuando es correcto que la consistencia en nuestras decisiones no es una garantía absoluta de la corrección de las mismas, no hay duda que la misma resulta ser de gran importancia. En primer lugar, ser consistentes imprime esta-bilidad, confiabilidad y credibilidad a nuestro sistema de justicia. En segundo término, y desde el ámbito individual, la consistencia nos brinda tranquilidad de conciencia. Por otro lado, y desde un punto de vista institucional, la misma evita que el Tribunal emita decisiones injustas; ello así ya que si juzgamos a todo el mundo en forma consistente, resulta casi imposible que caigamos en la injusticia. (Énfasis en el original.)
Por todo lo antes expuesto, disiento de la opinión mayoritaria. Denegaría la expedición del auto de certiorari solicitado por falta de jurisdicción de este Tribunal para atenderlo y resolverlo.

 Apéndice de la Petición de certiorari, pág. 31.


 íd., pág. 33.


 íd., pág. 31.


 En esencia, eso fue lo que resolvió el Tribunal de Primera Instancia al orde-nar la desestimación y sobreseimiento de la causa de acción, tanto en contra de COSVI como en contra del matrimonio. Sin embargo, el Tribunal de Circuito de Apelaciones, al confirmar la sentencia del Tribunal de Primera Instancia, hizo la salvedad de que, a su entender, la desestimación decretada por el tribunal inferior y por él confirmada se refería únicamente a COSVI y no beneficiaba al matrimonio.


 Apéndice de la Petición de certiorari, pág. 30.


 íd., pág. 33.


 Apéndice de la Petición de certiorari, pág. 34.


 Petición de certiorari, pág. S.


 Apéndice de la Petición de certiorari, pág. 31.


 íd., pág. 33.


 Apéndice de la Petición de certiorari, pág. 35.


 Apéndice de la Petición de certiorari, pág. 38.


 4 L.P.R.A. sec. 22i(d)(l).


 32 L.P.R.A. Ap. III.


 4 L.P.R.A. Ap. XXI-A.


 Mfrs. H. Leasing v. Carib. Tubular Corp., 115 D.P.R. 428 (1984).